Exhibit 10.37

 

 

 

[g215381kg01i001.jpg]

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

 

December 12, 2013

 

among

 

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,

as Borrower

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. Definitions

 

1

SECTION 1.01. Defined Terms

 

1

SECTION 1.02. Classification of Loans and Borrowings

 

21

SECTION 1.03. Terms Generally

 

21

SECTION 1.04. Accounting Terms; GAAP

 

22

SECTION 1.05. Rounding

 

22

ARTICLE II. The Credits

 

22

SECTION 2.01. Commitments

 

22

SECTION 2.02. Loans and Borrowings

 

22

SECTION 2.03. Requests for Borrowings

 

23

SECTION 2.04. [Section Intentionally Omitted]

 

24

SECTION 2.05. [Section Intentionally Omitted]

 

24

SECTION 2.06. Letters of Credit

 

24

SECTION 2.07. Funding of Borrowings

 

27

SECTION 2.08. Interest Elections

 

28

SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments

 

29

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

 

30

SECTION 2.11. Prepayment of Loans

 

31

SECTION 2.12. Fees

 

32

SECTION 2.13. Interest

 

32

SECTION 2.14. Alternate Rate of Interest

 

33

SECTION 2.15. Increased Costs

 

34

SECTION 2.16. Break Funding Payments

 

35

SECTION 2.17. Taxes

 

35

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs;
Sweep Arrangement

 

38

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

 

41

SECTION 2.20. Defaulting Lenders

 

41

SECTION 2.21. Returned Payments

 

43

SECTION 2.22. Banking Services and Swap Agreements

 

43

ARTICLE III. Representations and Warranties

 

43

SECTION 3.01. Organization; Powers

 

44

SECTION 3.02. Authorization; Enforceability

 

44

SECTION 3.03. Governmental Approvals; No Conflicts

 

44

SECTION 3.04. Financial Condition; No Material Adverse Change

 

44

SECTION 3.05. Properties, Intellectual Property and Insurance

 

44

SECTION 3.06. Litigation and Environmental Matters

 

45

SECTION 3.07. Compliance with Laws and Agreements; No Default

 

46

SECTION 3.08. Investment Company Status

 

46

SECTION 3.09. Taxes

 

46

SECTION 3.10. ERISA

 

46

SECTION 3.11. Disclosure

 

46

SECTION 3.12. Material Agreements

 

46

SECTION 3.13. Solvency

 

47

SECTION 3.14. [Section Intentionally Omitted]

 

47

SECTION 3.15. Capitalization and Subsidiaries

 

47

SECTION 3.16. Security Interest in Collateral

 

47

 

1

--------------------------------------------------------------------------------


 

SECTION 3.17. [Section Intentionally Omitted]

 

48

SECTION 3.18. USA PATRIOT Act

 

48

SECTION 3.19. Embargoed Person

 

48

SECTION 3.20. Title; Possesion Under Leases

 

49

SECTION 3.21. Regulation U

 

49

ARTICLE IV. Conditions

 

49

SECTION 4.01. Effective Date

 

49

SECTION 4.02. Each Credit Event

 

50

ARTICLE V. Affirmative Covenants

 

51

SECTION 5.01. Financial Statements; Other Information

 

51

SECTION 5.02. Notices of Material Events

 

53

SECTION 5.03. Existence; Conduct of Business

 

53

SECTION 5.04. Payment of Obligations

 

53

SECTION 5.05. Maintenance of Properties

 

54

SECTION 5.06. Books and Records; Inspection Rights

 

54

SECTION 5.07. Compliance with Laws

 

54

SECTION 5.08. Use of Proceeds

 

54

SECTION 5.09. Accuracy of Information

 

54

SECTION 5.10. Insurance

 

55

SECTION 5.11. Other Agreements

 

55

SECTION 5.12. Casualty and Condemnation

 

55

SECTION 5.13. Depository Banks

 

55

SECTION 5.14. Issuance of Additional Guarantees, Security Agreements, Pledge
Agreements and Other Security Documents; Further Assurances

 

55

SECTION 5.15. Intellectual Property

 

57

SECTION 5.16. Designated Persons

 

57

ARTICLE VI. Negative Covenants

 

57

SECTION 6.01. Indebtedness

 

57

SECTION 6.02. Liens

 

58

SECTION 6.03. Fundamental Changes

 

59

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

 

59

SECTION 6.05. Asset Sales

 

60

SECTION 6.06. Sale and Leaseback Transactions

 

61

SECTION 6.07. Swap Agreements

 

61

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

 

61

SECTION 6.09. Transactions with Affiliates

 

61

SECTION 6.10. Restrictive Agreements

 

62

SECTION 6.11. Amendment of Material Documents

 

62

SECTION 6.12. Financial Covenants

 

62

ARTICLE VII. Events of Default

 

63

ARTICLE VIII. The Administrative Agent

 

66

SECTION 8.01. Appointment

 

66

SECTION 8.02. Rights as a Lender

 

66

SECTION 8.03. Duties and Obligations

 

66

SECTION 8.04. Reliance

 

67

SECTION 8.05. Actions through Sub-Agents

 

67

SECTION 8.06. Resignation

 

67

SECTION 8.07. Non-Reliance

 

68

SECTION 8.08. Other Provisions

 

69

ARTICLE IX. Miscellaneous

 

69

SECTION 9.01. Notices

 

69

SECTION 9.02. Waivers; Amendments

 

71

 

2

--------------------------------------------------------------------------------


 

SECTION 9.03. Expenses; Indemnity; Damage Waiver

 

72

SECTION 9.04. Successors and Assigns

 

73

SECTION 9.05. Survival

 

77

SECTION 9.06. Counterparts; Integration; Effectiveness

 

77

SECTION 9.07. Severability

 

77

SECTION 9.08. Right of Setoff

 

77

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

78

SECTION 9.10. WAIVER OF JURY TRIAL

 

79

SECTION 9.11. Headings

 

79

SECTION 9.12. Confidentiality

 

79

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

 

79

SECTION 9.14. USA PATRIOT Act

 

80

SECTION 9.15. Disclosure

 

80

SECTION 9.16. Appointment for Perfection

 

80

SECTION 9.17. Interest Rate Limitation

 

80

SECTION 9.18. No Advisory or Fiduciary Responsibility

 

80

SECTION 9.19. Amendment and Restatement

 

81

 

SCHEDULES:

 

Commitment Schedule

Schedule 1.1(a) — Existing Letters of Credit

Schedule 3.05 — Intellectual Property

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 3.20 — Real Property Owned or Leased

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

 

EXHIBITS:

 

Exhibit A — Assignment and Assumption

Exhibit B — Compliance Certificate

Exhibit C-1 — U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-2 — U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3 — U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-4 — U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D — Form of promissory note for Loan

 

3

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 12, 2013 (as it may
be amended or modified from time to time, this “Agreement”), among VITAMIN
COTTAGE NATURAL FOOD MARKETS, INC., as Borrower, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

RECITALS

 

A.            Borrower, Administrative Agent and certain lenders are parties to
that certain Credit Agreement, dated as of September 29, 2006 (as amended,
modified or supplemented from time to time, the “Existing Credit Agreement”);
and

 

B.            Borrower and Administrative Agent have agreed to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Acquisition” means, as to any Person, (a) the acquisition of all of the Equity
Interests of another Person, (b) the acquisition of all or substantially all of
the assets of any other Person or (c) the acquisition of all or substantially
all of the assets constituting a business line or division of any other Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or as used in the definition of Adjusted One Month LIBOR Rate
for any CBFR Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor Administrative
Agent appointed pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the aggregate Commitments (if all
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments).

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the unused commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Commitment CBFR
Spread”, “Commitment Eurodollar Spread” or “Unused Commitment Fee Rate”, as the
case may be, based upon the Borrower’s Consolidated Leverage Ratio as of the
most recent determination date, provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first fiscal quarter ending after the
Effective Date, the “Applicable Rate” shall be the applicable rates per annum
set forth below in Category 1:

 

Category

 

Consolidated Leverage
Ratio

 

Commitment
CBFR Spread

 

Commitment
Eurodollar
Spread

 

Unused Commitment
Fee Rate

 

1

 

< 3.25 to 1.0

 

(1.40

)%

1.25

%

0.15

%

2

 

> 3.25 to 1.0 but < 4.0 to 1.0

 

(1.10

)%

1.60

%

0.20

%

3

 

> 4.0 to 1.0

 

(0.65

)%

1.95

%

0.35

%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01 and (b) each change in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
at the option of the Administrative Agent or at the request of the Required
Lenders, if the Borrower fails to deliver the annual or quarterly consolidated
financial statements or compliance certificate required to be delivered by it
pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) within the time periods
specified in Sections 5.01(a), 5.01(b) or 5.01(c), respectively, the
Consolidated Leverage Ratio shall be deemed to be in Category 3 during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements or compliance certificate (as applicable) are
delivered.  Nothing in this definition shall restrict or otherwise limit the
Administrative Agent’s or any Lender’s rights to exercise any and all remedies
under this Agreement or any other Loan Document (including without limitation
the right to impose the default rate of interest as set forth in Section
2.13(c)).

 

If at any time the Administrative Agent reasonably determines that the financial
statements upon which the Applicable Rate was determined were incorrect (whether
based on a restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

 

“Approved Fund” has the meaning assigned to the term in Section 9.04.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Representative” means with respect to any Loan Party, the chief
executive officer, president, any co-president, any executive vice president or
any Financial Officer of such Loan Party in each case, whose name appears on a
certificate of incumbency of such Person delivered to the Administrative Agent
concurrently with the execution of this Agreement, and as such certificate of
incumbency may be amended or supplemented from time to time.  Any document
delivered hereunder that is signed by an Authorized Representative of a Loan
Party shall be conclusively presumed to have been, and shall constitute a
representation and warranty by such Loan Party hereunder that such document has
been, authorized by all necessary corporate and/or other action on the part of
such Loan Party and such Authorized Representative shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3

--------------------------------------------------------------------------------


 

“Borrower” means Vitamin Cottage Natural Food Markets, Inc., a Colorado
corporation.

 

“Borrower Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of September 29, 2006, between the Borrower and the
Administrative Agent, for the benefit of the Secured Parties,  as such agreement
has been or is hereafter amended, supplemented, replaced or reaffirmed from time
to time

 

“Borrower Trademark Security Agreement” means that certain Trademark Security
Agreement dated as of even date herewith, executed by the Borrower in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, as such
agreement may be amended, supplemented or replaced from time to time.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Denver, Colorado or New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or the Adjusted One Month LIBOR Rate, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  Any change in the CB Floating Rate due to
a change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Adjusted One Month LIBOR Rate, respectively.   If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that it is unable to ascertain the
Adjusted One Month LIBOR Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms hereof, then, subject to the proviso in the first sentence of this
definition, the CB Floating Rate shall be equal to the Prime Rate until the
circumstances giving rise to such inability no longer exist.

 

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the CB Floating Rate.

 

“Change in Control” means (a) the Parent shall cease to be the beneficial owner
of, with sole power to vote or dispose of, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Borrower on a fully diluted
basis; (b) the Parent shall cease to Control Borrower; (c) the acquisition or
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) (other than any Person consisting only of members of the Isely Family),
of Equity Interests of the Parent representing (i) 20% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent on a fully diluted basis if the Isely Family holds less than 35%
of the aggregate ordinary voting power represented by the issued and

 

4

--------------------------------------------------------------------------------


 

outstanding Equity Interests of the Parent on a fully diluted basis or (ii) a
larger percentage than the percentage of Equity Interests of the Parent held by
the Isely Family at such time; (d) the Isely Family collectively shall cease to
be the beneficial owner of, with sole power to vote or dispose of, directly or
indirectly, more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Parent on a fully diluted
basis; (e) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower or the Parent by Persons who were neither
(i) nominated by the board of directors of the Borrower or the Parent, as
applicable, nor (ii) appointed by directors so nominated; (f) the acquisition of
direct or indirect Control of the Parent by any Person or group (other than any
Person consisting only of members of the Isely Family); (g) if either (i) any
three of Kemper Isely, Zephyr Isely, Heather Isely or Elizabeth Isely shall at
any time cease to be employed by the Borrower as an executive officer actively
involved in day-to-day key management of Borrower or (ii) both of the
co-presidents of the Borrower as of the date hereof at any time cease to be
employed as an executive officer actively involved in day-to-day key management
of Borrower; or (h) the Borrower shall cease to own, free and clear of all Liens
or other encumbrances, at least 100% of the outstanding voting Equity Interests
of each Subsidiary on a fully diluted basis.  For purposes of this definition,
“beneficial owner” has the meaning attributed to it in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, as amended (as in effect on the
Effective Date), whether or not applicable, except that a Person shall be deemed
to have “beneficial ownership” of all shares that any such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a Lender)
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary  (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case arising under clauses (i) or
(ii) be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the real property and all of the personal property
(both tangible and intangible) of a Person covered by the Collateral Documents
and any and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be, become or intended to be, subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Obligations.

 

“Collateral Documents” means, collectively, the Guaranty Agreement, the Security
Agreement, the Trademark Security Agreement, the Leasehold Mortgages (if any),
the Reaffirmations, the Mortgages

 

5

--------------------------------------------------------------------------------


 

(if any) and all other agreements, Guarantees, instruments or documents now or
hereafter delivered by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Lender in connection with this Agreement, the Loan
Documents or the Transactions to secure or guarantee the payment of any part of
the Obligations or the performance of the other duties and obligations of the
Loan Parties under the Loan Documents, as such agreements, Guarantees,
instruments or documents have been or are hereafter amended, supplemented or
replaced from time to time.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.  The
Commercial LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.09(b)-(g) and
(b) assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $15,000,000.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication, to the extent deducted from
revenues in determining Consolidated Net Income for such period, (a)
Consolidated Interest Expense, (b) income tax expense, (c) depreciation, (d)
amortization (including, without duplication, any capitalized fees that were
amortized over a period), (e) any other non-cash charges relating to intangible
assets and all other non-recurring non-cash charges for such period, to the
extent approved by the Administrative Agent, which approval will not be
unreasonably withheld (excluding in any such case any such charge incurred that
constitutes an accrual of or a reserve for cash charges for any future period or
relates to discontinued business operations) and (f) any non-cash expense
attributable to the expensing of share based payment awards (including, without
limitation, awards related to stock option programs and phantom stock programs)
pursuant to the implementation of or compliance with the Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Stock Compensation
(excluding any such expense that constitutes an accrual of or a reserve for cash
charges for any future period), minus, to the extent included in Consolidated
Net Income for such period, all non-cash gains attributable to the expensing of
share based payment awards (including, without limitation, awards related to
stock option programs and phantom stock programs) pursuant to the implementation
of or compliance with the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Stock Compensation (excluding any such gain
that represents the reversal of any accrual of or reserve for anticipated cash
charges in any prior period that are described in the parenthetical to clause
(f) above), all non-cash gains relating to intangible assets and all other
non-recurring non-cash gains for such period, in each case calculated for the
Borrower and the Subsidiary Guarantors on a

 

6

--------------------------------------------------------------------------------


 

consolidated basis in accordance with GAAP for such period.

 

“Consolidated EBITDAR” means, with reference to any period, Consolidated EBITDA
for such period plus, without duplication, to the extent deducted from revenues
in determining Consolidated Net Income for such period, rent expensed for the
use of improved and unimproved real property (but excluding real estate taxes
and common area maintenance expenses in each case to the extent paid or payable
by the Borrower and the Subsidiary Guarantors on or with respect to their leased
premises), calculated for the Borrower and the Subsidiary Guarantors on a
consolidated basis in accordance with GAAP for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, with reference to any period,
the ratio of (a) Consolidated EBITDAR for such period to (b) the sum of (i)
scheduled payments of principal on Indebtedness of Borrower or any Subsidiary
Guarantor, (ii) Consolidated Interest Expense, (iii) income tax expense, (iv)
cash payments to the Borrower’s or any Subsidiary Guarantor’s shareholders or
members, as the case may be, to the extent distributed from current earnings or
accumulated profits, and (v) Consolidated Rents, in each case calculated for the
Borrower and the Subsidiary Guarantors on a consolidated basis in accordance
with GAAP for such period.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and the Subsidiary Guarantors, calculated on a
consolidated basis in accordance with GAAP for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Funded Indebtedness as of that date, to (b) Consolidated EBITDAR
for the four fiscal quarter period ending on or immediately prior to such date.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and the Subsidiary Guarantors calculated on a
consolidated basis in accordance with GAAP for such period.

 

“Consolidated Rent” means, for any period, the sum of all cash rental expenses
for the use of improved and unimproved real property paid or payable by the
Borrower and the Subsidiary Guarantors, calculated on a consolidated basis in
accordance with GAAP for such period, provided that ‘Consolidated Rent’ shall
not include real estate taxes and common area maintenance expenses in each case
to the extent paid or payable by the Borrower and the Subsidiary Guarantors on
or with respect to their leased premises.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Affiliate” has the meaning assigned to such term in Section 3.18.

 

“Credit Exposure” means, as to any Lender at any time, the sum of the aggregate
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Designated Persons” means a Person (a) listed in the annex to, or otherwise the
subject of the provisions of, any Executive Order, (b) named as a “Specially
Designated National and Blocked Person” (“SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list; or is otherwise the subject of
any Sanctions Laws and Regulations or (c) in which an entity or person on the
SDN List has 50% or greater ownership interest or that is otherwise controlled
by an SDN.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Embargoed Person” has the meaning assigned to such term in Section 3.19.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Loan Party directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means (a) in the case of a corporation, shares of capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents

 

8

--------------------------------------------------------------------------------


 

(however designated) of capital stock, (c) in the case of a partnership,
partnership interests (whether general or limited), (d) in the case of a limited
liability company, membership interests, (e) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets upon liquidation of, the issuing Person and (f)
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any equity interest described in the foregoing clauses (a) through
(e).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing

 

9

--------------------------------------------------------------------------------


 

more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning assigned to it in Section 3.19.

 

“Existing Credit Agreement” has the meaning assigned to it in the Recitals
hereto.

 

“Existing Letters of Credit” means those letters of credit, if any, existing on
the Effective Date and identified on Schedule 1.1(a).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or other executive officer of a Loan party,
including, without limitation, Kemper Isely, in his capacity as an executive
officer of the Borrower.

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

 

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.19.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, including, without limitation, the Guaranty Agreement; provided that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.

 

“Guarantor” means, individually or collectively as the context may require, (a)
Parent, (b) VC Two, (c) Natural Systems and (d) any other Person that executes a
Guarantee pursuant to Section 5.14.

 

“Guaranty Agreement” means, collectively, the Parent Guaranty, the VC Two
Guaranty, the Natural Systems Guaranty, and any Guarantee securing the
Guaranteed Obligations entered into after the date of this Agreement by any
other Loan Party (as required by this Agreement or any other Loan Document) or
any other Person, as the same may be amended, supplemented, restated or
reaffirmed from time to time.

 

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business on terms customary in the
trade), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse, (g) all
Capital Lease Obligations

 

11

--------------------------------------------------------------------------------


 

of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty and
similar instruments, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) obligations under any liquidated
earn-out, (k) any other Off-Balance Sheet Liability, (l) obligations, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction, and (m) all Guarantees by such Person of Indebtedness of
others in respect of any of the foregoing.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan, the last
Business Day of each calendar month and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part.

 

“Interest Period” means (A) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one month
thereafter; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the immediately following calendar
month.  For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Inventory Threshold” has the meaning assigned to such term in the definition of
‘Landlord Acknowledgments’.

 

“IRS” means the United States Internal Revenue Service.

 

“Isely Family” means, collectively, one or more of the following:  Kemper Isely,
Zephyr Isely, Heather Isely and Elizabeth Isely, and, if Controlled by one or
more of the foregoing (or a person or entity

 

12

--------------------------------------------------------------------------------


 

chosen by one or more of, or the estate of one or more of, the foregoing), any
corporation, partnership, trust or other entity created for the benefit of one
or more of the foregoing and/or for the benefit of the spouse, parents and/or
lineal descendants of one or more of the foregoing (whether by blood or
adoption, and including stepchildren).

 

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit).

 

“Landlord Acknowledgements” means, collectively, in connection with any Lease
with respect to premises where inventory constituting twenty percent (20%) or
more of the value of all of the Borrower’s and Subsidiary Guarantors’ inventory
(valued at cost) is at any time located (the “Inventory Threshold”), any
Landlord Acknowledgement by and among one of the Loan Parties, as tenant, the
landlord who owns the premises leased to such Loan Party, and the Administrative
Agent, for the ratable benefit of the Secured Parties, whereby landlord confirms
certain matters set forth therein and, if a Leasehold Mortgage is required with
respect to such premises, consents to the Leasehold Mortgage encumbering such
Loan Party’s leasehold interest in the lease, in each case that has been entered
into pursuant to Section 5.14(c).

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursements” means any payment made by an Issuing Bank pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Leasehold Mortgages” means, collectively, in connection with any Lease with
respect to premises where inventory of the Borrower or any Subsidiary Guarantor
exceeding the Inventory Threshold is at any time located, any mortgage, deed of
trust or other agreement pursuant to which any Loan Party grants the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in the leasehold interest of such Loan Party as described in the
Leasehold Mortgage, in each case that has been entered into pursuant to Section
5.14(c).

 

“Leases” means, collectively, each lease with respect to one of the properties
leased by the Borrower or any Subsidiary Guarantor for use in the business of
the Borrower or any Subsidiary Guarantor.

 

“Lender Holding Company” means, with respect to any Lender, the Person as to
which such Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement and, if any, the Existing Letters of Credit, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require.

 

13

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate does not appear on such page (or on any successor or
substitute page on such screen or otherwise on such screen), the “LIBO Rate”
shall be determined by reference to such other comparable publicly available
service for displaying interest rates for dollar deposits as may be selected by
the Administrative Agent in its reasonable discretion or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“License Agreement” means, individually or collectively as the context may
require, one or more license agreements pursuant to which the Borrower has been
granted the right to use trademarks, trade names, service marks and goodwill of
VC Two, each as amended, supplemented or replaced from time to time.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that,
for the avoidance of doubt, the interest of a licensor or a licensee under any
trademark or other intellectual property license agreement relating to the
licensed asset that is permitted by the Loan Documents shall not be deemed to be
a Lien.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement or renewed hereunder, any Letter of Credit applications, the
Collateral Documents, the Sweep Arrangement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower, each of the other Guarantors,
and any other Person party to any Loan Document (except the Secured Parties),
and their successors and assigns.

 

“Loan Party” means any one of the Loan Parties.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries taken as a

 

14

--------------------------------------------------------------------------------


 

whole, (b) the ability of any Loan Party to perform any of its obligations under
the Loan Documents to which it is a party, (c) any material Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the Lenders and other
Secured Parties) on any material Collateral or the priority of such Liens, (d)
the validity or enforceability of any of the Loan Documents, or (e) the rights
of or benefits available to the Administrative Agent, the Issuing Bank or the
Lenders under any of the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $500,000. 
For purposes of determining Material Indebtedness, the “obligations” of the Loan
Parties in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means January 31, 2017 (if the same is a Business Day, or if not
then the immediately next succeeding Business Day), or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders and other Secured Parties, on real property
of a Loan Party, including any amendment, modification or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Natural Systems” means Natural Systems, LLC, a Colorado limited liability
company.

 

“Natural Systems Guaranty” means that certain Guaranty Agreement, dated as of
December 18, 2008, executed by Natural Systems in favor of the Administrative
Agent for the ratable benefit of the Secured Parties, as such agreement has been
or is hereafter amended, supplemented, replaced or reaffirmed from time to time.

 

“Natural Systems Pledge and Security Agreement” means that certain Pledge and
Security Agreement, dated as of December 18, 2008, executed by Natural Systems
in favor of the Administrative Agent for the ratable benefit of the Secured
Parties, as such agreement has been or is hereafter amended, supplemented,
replaced or reaffirmed from time to time.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents, together with all Banking
Services Obligations and  Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided, however, that the definition of ‘Obligations’
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

 

15

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), or sold or assigned an interest in any Loan Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Parent” means Natural Grocers by Vitamin Cottage, Inc., a Delaware corporation.

 

“Parent Guaranty” means that certain Guaranty Agreement, dated as of October 31,
2012, executed by Parent in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, as such agreement has been or is hereafter
amended, supplemented, replaced or reaffirmed from time to time.

 

“Parent Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of October 31, 2012, executed by Parent in favor of the
Administrative Agent for the ratable benefit of the Secured Parties, as such
agreement has been or is hereafter amended, supplemented, replaced or reaffirmed
from time to time.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

16

--------------------------------------------------------------------------------


 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(g) junior Liens in favor of landlords or assets on the premises leased to the
Loan Parties by such landlords;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.  THE PRIME RATE
IS A REFERENCE RATE AND MAY NOT BE CHASE’S LOWEST RATE.

 

“Projections” has the meaning assigned to such term in Section 5.01(d).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Reaffirmations” means that certain Amendment and Reaffirmation of Loan
Documents, dated as of even date hereof, by and among the Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Request Deadline” has the meaning assigned to it in Section 4.01(a).

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment

 

18

--------------------------------------------------------------------------------


 

(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any Subsidiary.

 

“Revenue” means, with reference to any period, the net sales of a Person for
such period, calculated in accordance with GAAP.

 

“Sale and Leaseback Transaction” has the meaning assigned to it in Section 6.06.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any Executive Order or by any sanctions program
administered by OFAC, and (b) any sanctions measures imposed by the United
Nations Security Council, European Union or the United Kingdom.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) each provider of Banking Services Obligations, (e) each
counterparty to any Swap Agreement, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.

 

“Security Agreement” means, collectively, the Borrower Pledge and Security
Agreement, the Parent Pledge and Security Agreement, the VC Two Pledge and
Security Agreement, the Natural Systems Pledge and Security Agreement, and any
other pledge or security agreement securing the Obligations entered into after
the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, supplemented, replaced or reaffirmed from time to time.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Standby LC Exposure.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial

 

19

--------------------------------------------------------------------------------


 

statements were prepared in accordance with GAAP as of such date, as well as (b)
any other corporation, limited liability company, partnership, association or
other entity (i) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, or (ii) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party.

 

“Subsidiary Guarantor” means each Guarantor that is a Subsidiary.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Sweep Arrangement” has the meaning assigned to it in Section 2.18(g).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Total Funded Indebtedness” means, as of any date of determination, the sum of
the following items of the Borrower and the Subsidiary Guarantors calculated on
a consolidated basis in accordance with GAAP: (i) the sum of the outstanding
Indebtedness of the type described in clauses (a) through (g) of the definition
of Indebtedness on such date and (ii) Consolidated Rent for the four fiscal
quarter period ending on or immediately prior to such date, multiplied by 8.

 

“Trademark Security Agreement” means, collectively, the Borrower Trademark
Security Agreement, the VC Two Trademark Security Agreement, and any other
trademark security agreement securing the Obligations entered into after the
date of this Agreement by any other Loan Party (as required by this Agreement or
any other Loan Document) or any other Person, as the same may be amended,
supplemented, replaced or reaffirmed from time to time.

 

“Trading with the Enemy Act” has the meaning assigned to such term in Section
3.19.

 

“Trailing Revenue” means, as of any date of determination, Revenue of a Person
for the twelve calendar month period ending on or immediately prior to such date
of determination.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

20

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Colorado or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any Guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“VC Two” means Vitamin Cottage Two Ltd. Liability Company, a Colorado limited
liability company.

 

“VC Two Guaranty” means that certain Guaranty Agreement, dated as of September
29, 2006, executed by VC Two in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as such agreement has been or is
hereafter amended, supplemented or replaced from time to time.

 

“VC Two Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of November 30, 2008, executed by VC Two in favor of the
Administrative Agent for the ratable benefit of the Secured Parties, as such
agreement has been or is hereafter amended, supplemented or replaced from time
to time.

 

“VC Two Trademark Security Agreement” means that certain Trademark Security
Agreement, dated as of September 29, 2006, executed by VC Two in favor of the
Administrative Agent for the ratable benefit of the Secured Parties, as such
agreement has been or is hereafter amended, supplemented, replaced or reaffirmed
from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires

 

21

--------------------------------------------------------------------------------


 

otherwise, (a) any definition of or reference to any agreement, instrument or
other document in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in such Loan Document), (b)
any reference in any Loan Document to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (d) all references in any Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (e) any reference in any definition in any Loan
Document to the phrase “at any time” or “for any period” shall refer to the same
time or period for all calculations or determinations within such definition,
and (f) the words “asset” and “property” when used in any Loan Document shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party, the Borrower or any
Subsidiary at “fair value”, as defined therein.

 

SECTION 1.05.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make (a) Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (ii) the Aggregate Credit Exposure
exceeding the aggregate Commitments.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

22

--------------------------------------------------------------------------------


 

SECTION 2.02.  Loans and Borrowings.

 

(a)  Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.

 

(b)  Subject to Section 2.14, each Borrowing shall be comprised entirely of CBFR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith,
provided that all Borrowings made on the Effective Date must be made as CBFR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.08.  Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000.  CBFR Borrowings may be in any amount. 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand, fax or furnished by electronic communication (including
e-mail and internet or intranet websites) in the form approved by the
Administrative Agent and signed by the Borrower or by telephone (a) in the case
of a Eurodollar Borrowing, not later than 12:00 noon, Denver, Colorado time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an CBFR Borrowing, not later than 11:00 a.m., Denver, Colorado time, on the
date of the proposed Borrowing; provided that any such notice of an CBFR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Denver, Colorado time,
on the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, fax or
other electronic communication (including e-mail and internet or intranet
websites) to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

 

(i)                                     the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an CBFR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an CBFR Borrowing.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  [Section Intentionally Omitted]

 

SECTION 2.05.  [Section Intentionally Omitted]

 

SECTION 2.06.  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).  As of the
Effective Date, each of the Existing Letters of Credit, if any, shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $3,000,000 and (ii) the Aggregate
Credit Exposure shall not exceed the aggregate Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination or non-renewal by notice from the
Issuing Bank to the beneficiary thereof) at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) or (ii) the date that is five Business Days prior to
the Maturity Date.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 11:00 a.m., Denver, Colorado time,
on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 9:00 a.m., Denver, Colorado
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with an CBFR Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting CBFR Borrowing.  If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof, and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank, as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of CBFR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of

 

25

--------------------------------------------------------------------------------


 

such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders or the Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by fax or other electronic communication (including e-mail and
internet or intranet websites)) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to CBFR Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights

 

26

--------------------------------------------------------------------------------


 

and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.   If any Default
shall occur and be continuing, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Obligations.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of a Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all such Defaults have been cured or
waived.

 

(k)                                 [Subsection Intentionally Omitted]

 

(l)                                     LC Exposure Determination.  For all
purposes of this Agreement, the amount of a Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

SECTION 2.07.  Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by such Lender hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Denver time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage.  The
Administrative Agent will

 

27

--------------------------------------------------------------------------------


 

make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Denver, Colorado and designated by the Borrower in the
applicable Borrowing Request; provided that CBFR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, but shall have no obligation to, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to CBFR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08.  Interest Elections.

 

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or other
electronic communication (including e-mail and internet or intranet websites) to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) below shall be
specified for each resulting Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

 

28

--------------------------------------------------------------------------------


 

(iii)  whether the resulting Borrowing is to be an CBFR Borrowing or a
Eurodollar Borrowing.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an CBFR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an CBFR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.09.  Termination and Reduction of Commitments; Increase in
Commitments.

 

(a)  Unless previously terminated, all of the Commitments shall terminate on the
Maturity Date.

 

(b)  The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Administrative Agent of a cash deposit (or at the
discretion of the Administrative Agent a backup standby letter of credit
satisfactory to the Administrative Agent) equal to 105% of the LC Exposure as of
such date), (iii) the payment in full of the accrued and unpaid fees and (iv)
the payment in full of all reimbursable expenses and other Obligations together
with accrued and unpaid interest thereon.

 

(c)  The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $250,000 and not less than $1,000,000 and (ii) the Borrower shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, the sum of the Aggregate Credit
Exposures would exceed the aggregate Commitments.

 

(d)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(e)  The Borrower shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution, provided that (i) any

 

29

--------------------------------------------------------------------------------


 

such request for an increase shall be in a minimum amount of $5,000,000, (ii)
the Borrower may make a maximum of two (2) such requests, (iii) prior to making
any solicitation to any lending institution (other than Chase, in its capacity
as a Lender hereunder), the Borrower shall have first provided each existing
Lender with a written solicitation for an additional Commitment and such Lenders
shall have, in the aggregate, failed to provide Commitments at least equal to
the amount of such request within fifteen (15) Business Days of such request (it
being understood that each such existing Lender shall be awarded no less of such
increase than such Lender’s commitment therefor), (iv) if any portion of such
increase is made by and through any new Lender, the Administrative Agent and
Issuing Bank shall have approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (v) if any portion of such increase is
made by and through any new Lender, such new Lender shall have assumed all of
the rights and obligations of a “Lender” hereunder, (vi) the procedures
described in Section 2.09(f) below shall have been satisfied, (vii) such
additional Commitments shall not increase or otherwise affect the maximum LC
Exposure hereunder, (viii) the term of each such additional Commitment in no
event shall exceed the Maturity Date, (ix) the Administrative Agent and the
Lenders (as applicable) shall have received any fees and expenses payable by the
Loan Parties in respect of such additional Commitments, and (x) the aggregate
amount of all increases to the Commitments made pursuant to this Section 2.09(e)
shall not exceed $10,000,000.

 

(f)  Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing their Commitment.  As a condition precedent to such an
increase, Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party (in sufficient copies for each Lender) signed by an Authorized
Representative of such Loan Party (i) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (ii) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article III
and the other Loan Documents are true and correct, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, (B) no Default
exists and (C) the Borrower is in pro forma compliance with Sections 6.12.

 

(g)  Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.  On the Business Day following any such increase, all
outstanding CBFR Loans shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages and the Lenders shall make adjustments among themselves
with respect to the Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation.  Eurodollar Loans shall not be reallocated among the Lenders
until the expiration of the applicable Interest Period in effect at the time of
any such increase, at which time any such Eurodollar Loans being continued shall
be reallocated, and any such Eurodollar Loans being converted to CBFR Loans
shall be converted and allocated, among the Lenders (including the newly added
Lenders) at such time.

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.

 

(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan, together with all accrued but unpaid interest thereon, on the Maturity
Date.

 

30

--------------------------------------------------------------------------------


 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and Type of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be binding evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with the terms of this Agreement.

 

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent, which form is attached hereto as
Exhibit D.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.11.  Prepayment of Loans.

 

(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section.

 

(b)  In the event and on such occasion that the Aggregate Credit Exposure
exceeds the aggregate Commitments, the Borrower shall prepay the Loans and/or LC
Exposure (or, if no such Borrowings are outstanding, deposit cash collateral in
the LC Collateral Account in an aggregate amount equal to such excess, in
accordance with Section 2.06(j)).

 

(c)  The Borrower shall notify the Administrative Agent by telephone (confirmed
by fax or other electronic communication (including e-mail and internet or
intranet websites)) of any prepayment under this Section:  (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Denver,
Colorado time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an CBFR Borrowing, not later than 11:00 a.m., Denver,
Colorado time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.   Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included

 

31

--------------------------------------------------------------------------------


 

in the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.13.

 

SECTION 2.12.  Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent an unused commitment
fee for the account of each Lender, which shall accrue at the Applicable Rate on
the daily amount of the undrawn portion of the Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which the Lenders’ Commitments terminate.  Accrued unused commitment fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All unused
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances.

 

32

--------------------------------------------------------------------------------


 

SECTION 2.13.  Interest.

 

(a)  The Loans comprising each CBFR Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Rate.

 

(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)  Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

 

(d)  Accrued interest on each Loan (for CBFR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an CBFR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed.  The
applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic communication (including e-mail
and internet or intranet websites) as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an CBFR Borrowing.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;or

 

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate (which certificate shall include a description
of the basis for the computation) such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more

 

34

--------------------------------------------------------------------------------


 

than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.17.  Taxes.

 

(a)  Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)  Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 2.17, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental

 

35

--------------------------------------------------------------------------------


 

Authority evidencing such payment, a copy of the return reporting such payment,
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)  Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)  Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable any Loan Party or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from

 

36

--------------------------------------------------------------------------------


 

time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit any Loan Party or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code,

 

37

--------------------------------------------------------------------------------


 

as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
any Loan Party and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g), the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)  Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)  Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Set-offs;
Sweep Arrangement.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Denver, Colorado time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be

 

38

--------------------------------------------------------------------------------


 

made to the Administrative Agent at its offices at JPMorgan Chase Bank, N.A.,
P.O. Box 650632, Dallas, TX 75265-0632, except payments to be made directly to
the Issuing Bank as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees or other sum then due  and payable under the Loan
Documents, such funds shall be applied (i) first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower (other than in connection with Banking
Services or Swap Obligations), including, without limitation, any costs and
expenses then due and payable under the Loan Documents, (ii) second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrower (other
than in connection with Banking Services or Swap Obligations), (iii) third, to
pay interest then due and payable on the Loans ratably, (iv) fourth, to prepay
principal on the Loans and unreimbursed LC Disbursements, (v) fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate LC Exposure, to be held as cash collateral for such Obligations,
(vi) sixth, to the payment of any amounts owing in respect of Swap Obligations
and Banking Services Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and (vii)
seventh, to the payment of any other Obligation due to the Administrative Agent
or any Lender from the Borrower or any other Loan Party.  If no Default has
occurred and is continuing, all prepayments under Section 2.11 which are applied
to reduce the principal amount of the Loans shall be applied to the Loans as
directed by the Borrower.  If the Borrower fails to direct the application of
any such principal prepayments or if a Default has occurred and is continuing,
such principal prepayments shall be applied as determined by the Administrative
Agent in its sole discretion.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (i) on the
expiration date of the Interest Period applicable thereto, or (ii) in the event,
and only to the extent, that there are no outstanding CBFR Loans and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16.  The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.

 

Notwithstanding the foregoing, (x) Obligations arising under Banking Services
Obligations or Swap Obligations shall be excluded from the application in clause
sixth described above and paid in clause seventh if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may have reasonably requested from the applicable
provider of such Banking Services or Swap Obligations, and (y) amounts received
from any Loan Party that is not a Qualified ECP Guarantor shall not be applied
to the Obligations that are Excluded Swap Obligations of such Guarantor.

 

(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder, whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may

 

39

--------------------------------------------------------------------------------


 

be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.  The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans, and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 

(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment or sale of a participation in any of
its Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections.  Application of

 

40

--------------------------------------------------------------------------------


 

amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent in its discretion.

 

(g)  Notwithstanding any provision herein to the contrary, so long as Chase is
the only Lender, Chase may agree that the Loans may be subject to automatic
withdrawal and repayment (subject to the limitations set forth herein) pursuant
to cash management arrangements between the Borrower and Chase (the “Sweep
Arrangement”), the terms of which are incorporated herein by reference;
provided, that Chase may at any time terminate the Sweep Arrangement.  Until
such time as the Sweep Arrangement is terminated pursuant to the preceding
sentence, in the event of any conflict between the borrowing and disbursement
provisions set forth in this Agreement or any promissory note issued or renewed
hereunder or any other provision of this Agreement or such note with respect to
the timing or amount of principal payments on the Loans (other than the
requirement that all Loans be repaid no later than the Maturity Date), on the
one hand, and the Sweep Arrangement, on the other hand, the Sweep Arrangement
shall control.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender) pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under Section
9.04, the Issuing Bank), which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.20.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)           such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender affected thereby;

 

(c)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize, for the benefit
of the Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(d)           so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the

 

42

--------------------------------------------------------------------------------


 

non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to the Lender Holding Company of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on the date of such readjustment such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

SECTION 2.21.  Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

 

SECTION 2.22.  Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any of its Subsidiaries shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements, written
notice setting forth the aggregate amount of all Banking Services Obligations
and Swap Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent).  In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Obligations.  The most
recent information provided to the Administrative Agent shall be used in
determining which tier of the waterfall, contained in Section 2.18(b), in which
such Banking Services Obligations and/or Swap Obligations will be placed.

 

ARTICLE III

 

Representations and Warranties

 

Borrower represents and warrants to the Lenders that (and where applicable,
agrees):

 

43

--------------------------------------------------------------------------------


 

SECTION 3.01.  Organization; Powers; Subsidiaries.  Each Loan Party and each of
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its assets, carry on its business as now conducted, execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
Each Loan Document to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents, (b)
will not violate any Requirement of Law applicable to any Loan Party or any of
its Subsidiaries, (c) will not violate the charter, by-laws or other
organizational documents of any Loan Party or any of its Subsidiaries, (d) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or the
assets of any Loan Party or any of its Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

 

(a)  The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended September 30, 2012, reported on by
independent public accountants reasonably acceptable to the Administrative
Agent, and (ii) as of and for the fiscal quarter and the portion of the fiscal
year ended June 30, 2013, certified by its Financial Officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)  No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since September 29,
2006.

 

SECTION 3.05.  Properties, Intellectual Property and Insurance.

 

(a)  Each of the Loan Parties has good title to, or valid leasehold interests
in, all Collateral owned or leased by such Person and all of such Person’s other
real and personal property material to its business (except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes),
in each case free and clear of all Liens other than Liens permitted under
Section 6.02.

 

44

--------------------------------------------------------------------------------


 

(b)  Each Loan Party and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each of its Subsidiaries does not infringe in
any respect upon the rights of any other Person except to the extent that any
such infringement (individually or in the aggregate) could not reasonably be
expected to result in a Material Adverse Effect, and each Loan Party’s and each
of its Subsidiaries’ rights thereto are not subject to any licensing agreement
or similar arrangement, other than the License Agreement.  Except as could not
reasonably be expected to have a Material Adverse Effect, each Loan Party
validly holds all certificates of public convenience and necessity, franchises,
licenses, permits and authorizations that are necessary for the ownership,
maintenance and operation of their respective properties and assets or for the
conduct of their respective businesses, in each case free and clear from any
Liens except Permitted Encumbrances, and neither the Borrower nor any Subsidiary
is in violation of any term or provision thereof in any respect.

 

(c)  Each of the Loan Parties maintains, and has caused its respective
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 3.06.  Litigation, Contingent Obligations, Environmental Matters and
Labor.

 

(a)  There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.  No Loan Party has any material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
3.04.

 

(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party (i) has received notice of any claim with respect to any
Environmental Liability, (ii) knows of any basis for any Environmental
Liability, (iii) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (iv) has become subject to any Environmental Liability.

 

(c)  Since September 29, 2006, there has been no change in the status of the
Disclosed Matters (as defined in the Existing Credit Agreement) that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to have a Material Adverse Effect.

 

(d)  There are no labor controversies pending or threatened against or affecting
the any of the Loan Parties (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.  Each of the Loan Parties is in compliance
in all material respects with each federal, state, local and other applicable
law, statute, rule and regulation relating to non-discrimination in employment,
the payment of wages and other employee and workplace matters.

 

45

--------------------------------------------------------------------------------


 

SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each of its
Subsidiaries is in compliance with (i) its charter, by-laws or other
organizational documents, (ii) all Requirements of Law applicable to it or its
property and (iii) all indentures, agreements and other instruments binding upon
it or its property.  No Default has occurred and is continuing.

 

SECTION 3.08.  Investment Company Status.  No Loan Party or any of its
Subsidiaries is, or is controlled by, an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each Loan Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes, except to the extent such tax liens or claims could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to have a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.11.  Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any of its Subsidiaries or the Guarantors is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  All reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with or
required to be delivered hereunder will be true and accurate in all material
respects on the date as of which such information is stated or certified, and
none of the regular or periodic reports, or any registration statement or
prospectus filed by or on behalf of the Parent, the Borrower or any Subsidiary
with the Securities and Exchange Commission (or any successor agency) contained
any materially untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statement contained therein not
materially misleading at the time of such filing in light of the circumstances
under which they were made.    Notwithstanding the foregoing, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 3.12.  Material Agreements.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any

 

46

--------------------------------------------------------------------------------


 

agreement to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect, or (ii) any agreement or instrument evidencing
or governing Material Indebtedness.

 

SECTION 3.13.  Solvency.

 

(a)  Immediately after the consummation of the Transactions to occur on the
Effective Date and immediately following the making of each Loan or any other
extension of credit hereunder, (i) the fair value of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted after the Effective Date.

 

(b)           The Borrower does not intend to, nor will the Borrower permit any
of its Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.14.  [Section Intentionally Omitted]

 

SECTION 3.15. Capitalization and Subsidiaries.

 

(a)  Schedule 3.15(a) sets forth (a) a correct and complete list of the name and
relationship to the Borrower of each Subsidiary of the Borrower, (b) a true and
complete listing of each class of each of the Borrower’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.15(a), and (c) the type of entity of the
Borrower and each of its Subsidiaries.  All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable, and were issued, offered and sold in
compliance with all applicable state and federal laws concerning the issuance of
securities.

 

(b)  On the date hereof, except as set forth in Schedule 3.15(b):  (i) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Borrower
is authorized or outstanding; (ii) the Borrower has no obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right or to issue or distribute to holders of any shares of its
capital stock any evidences of indebtedness or assets of the Borrower; and (iii)
the Borrower has no obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any shares of its capital stock or any interest therein or to
pay any dividend or make any other distribution in respect thereof.

 

SECTION 3.16. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Secured Parties, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title), to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral.

 

SECTION 3.17.  [Section Intentionally Omitted]

 

SECTION 3.18.  USA PATRIOT Act.

 

(a)  None of the Loan Parties, any of their Subsidiaries or, to the knowledge of
the Loan Parties, any of their respective Affiliates over which any of the
foregoing exercises management control (each, a “Controlled Affiliate”) is a
Designated Person, and the Loan Parties, their Subsidiaries and, to the
knowledge of the Loan Parties, such Controlled Affiliates are in compliance with
all applicable orders, rules and regulations of OFAC.

 

(b)  None of the Loan Parties, any of their Subsidiaries or, to the knowledge of
the Loan Parties, any of their respective Affiliates:  (i) is targeted by United
States or multilateral economic or trade sanctions currently in force; (ii) is
owned or controlled by, or acts on behalf of, any Person that is targeted by
United States or multilateral economic or trade sanctions currently in force;
(iii) is a Designated Person; or (iv) is named, identified or described on any
list of Persons with whom United States Persons may not conduct business,
including any such blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list
or other such lists published or maintained by the United States, including
OFAC, the United States Department of Commerce or the United States Department
of State.

 

(c)  None of the Borrower, or any of its directors, officers, brokers or other
agents acting or benefiting in any capacity in connection with the Transaction,
or any of its parents, subsidiaries, or affiliates, is a Designated Person.

 

SECTION 3.19.  Embargoed Person.  (a) No Loan Party’s, nor any of their
Subsidiaries’, assets constitute property of, or are beneficially owned,
directly or indirectly, by any Person targeted by economic or trade sanctions
under U.S. law, including but not limited to the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, relating to Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act, if the
result of such ownership would be that any Loan made by any Lender would be in
violation of law (“Embargoed Person”); (b) no Embargoed Person has any interest
of any nature whatsoever in any Loan Party if the result of such interest would
be that any Loan would be in violation of law; (c) no Loan Party has engaged in
business with Embargoed Persons if the result of such business would be that any
Loan made by any Lender would be in violation of law; and (d) neither any Loan
Party nor any Controlled Affiliate (i) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (ii) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.  For
purposes of determining

 

48

--------------------------------------------------------------------------------


 

whether or not a representation is true or a covenant is being complied with
under this Section 3.19, the Loan Parties shall not be required to make any
investigation into (i) the ownership of publicly traded stock or other publicly
traded securities or (ii) the beneficial ownership of any collective investment
fund.

 

SECTION 3.20.  Title; Possession Under Leases.  Set forth in Part A of Schedule
3.20 is a complete list of all real property owned by the Borrower or any of its
Subsidiaries as of the Effective Date, with the owner of such property, the
location of such property, a brief description of such property.  Set forth in
Part B of Schedule 3.20 is a complete list of all real property leased by the
Borrower or any of its Subsidiaries as lessee or sublessee as of the Effective
Date, with the lessee or sublessee of such property, the location of such
property, a brief description of such property, the owner of such property and
the date and title of and parties to the lease for such property (including all
amendments thereof).  As of the Effective Date, the Borrower and its
Subsidiaries (i) own and have good and marketable title (without regard to minor
defects of title) to the real property referred to in Part A of Schedule 3.20,
and (ii) have valid leasehold interests in the real property referred to in Part
B of Schedule 3.20.  As of the Effective Date, such assets and properties are
subject to no Lien, except for Permitted Liens.  Each of the Borrower and its
Subsidiaries enjoys peaceful and undisturbed possession under all leases, except
for any failure to enjoy such possession which (alone or in the aggregate with
any other such failures) could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.21.  Regulation U.  No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U), and no part of the proceeds of any Borrowing will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.  Margin stock (as
defined in Regulation U) constitutes less than 25% of the value of those assets
of the Parent and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)  Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and, if and to the extent required of the Borrower by the
Administrative Agent on or before December 9, 2013 (the “Request Deadline”),
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender.

 

(b)  Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary or, if a Loan Party is a limited liability company, by an
authorized officer of such Loan Party, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and

 

49

--------------------------------------------------------------------------------


 

performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or a certification that there are no amendments to such
organizational documents previously provided to the Lender), and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(c)  No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by an Authorized Representative of the Borrower, on the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct as of such date, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.

 

(d)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.  All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

 

(e) Letter of Credit Application.  The Administrative Agent shall have received
a properly completed letter of credit application (whether standalone or
pursuant to a master agreement, as applicable) if the issuance of a Letter of
Credit will be required on the Effective Date.  If applicable, the Borrower
shall have executed the Issuing Bank’s master agreement for the issuance of
commercial Letters of Credit.

 

(f)  USA PATRIOT Act, Etc.  The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

(g)  Intellectual Property Filings.  The Administrative Agent shall have
received appropriate documents for filing with the United States Patent and
Trademark Office and all other filings necessary to perfect the security
interests granted to the Administrative Agent by the Collateral Documents, all
appropriately completed and duly executed by each relevant Loan Party and, where
appropriate, notarized.

 

(h)  Other Documents and Information.  The Administrative Agent shall have
received such other financial, business and other information regarding the
Parent, Borrower and its Subsidiaries and such other documents as the
Administrative Agent, the Issuing Bank, any Lender or their respective counsel
may have reasonably requested on or before the Request Deadline.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

50

--------------------------------------------------------------------------------


 

(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct with the same effect as though made on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) within 120 days after the end of each fiscal year of the Borrower, its
audited consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification, commentary or exception, and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, which shall be accompanied by the related
consolidating schedules used in the preparation of such consolidated statements
or otherwise referred to by such accountants;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
the fiscal year of Borrower, the individual balance sheet and related statements
of operations for the Borrower and each of its Subsidiaries, along with a
consolidated balance sheet, related statements of

 

51

--------------------------------------------------------------------------------


 

operations and cash flows for the Borrower along with any eliminations and
adjustments (and, if requested by the Administrative Agent, a consolidated
statement of stockholders’ equity along with any eliminations and adjustments)
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all of which shall be certified by one of
the Financial Officers of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit B (i) certifying (i) as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.12, (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 that has a material effect on such financial statements and, if any
such change has occurred, specifying the effect of such change on the Financial
Statements accompanying such certificate, and (iv) reconciling any difference
between the Consolidated Rents for each period relevant to the calculations
required by clause (ii) above, on the one hand, and the line item for direct
store rent in such Financial Statements for each such period, on the other hand,
in form and detail reasonably satisfactory to the Administrative Agent, which
certificate shall be accompanied by any additional information and supporting
documentation reasonably requested by the Administrative Agent;

 

(d)  within 60 days after the beginning of each fiscal year of the Borrower and
each Guarantor, a consolidated and consolidating budget for the Borrower and
each Subsidiary Guarantor for such fiscal year, and an operating plan for the
Borrower and each Subsidiary Guarantor for such fiscal year, in each case in
form and detail reasonably satisfactory to the Administrative Agent (the
“Projections”);

 

(e)  as soon as available, but in any event within 30 days after the creation,
sale or dissolution of any Subsidiary that is permitted hereunder, an updated
Schedule 3.15 hereto reflecting appropriate changes thereto;

 

(f)  promptly upon receipt thereof, copies of all “management letters” received
by the Borrower from the Borrower’s independent accountants;

 

(g)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by any Loan Party to its
shareholders (or, if applicable, members) generally, as the case may be;

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request; and

 

52

--------------------------------------------------------------------------------


 

(i)  promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender promptly (but in any event within any time
period that may be specified below) written notice of the following:

 

(a) the occurrence of any Default;

 

(b) receipt of any notice of any investigation by a Governmental Authority or
any action, suit, litigation or proceeding commenced or threatened against any
Loan Party or any of its Subsidiaries or Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(d) any change in the articles of incorporation or bylaws (or other
organizational documents) of any Loan Party or any Subsidiary or in the
Authorized Representatives of any Loan Party; and

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries and the other Loan Parties to, (a) do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (b)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
Loan Party to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP

 

53

--------------------------------------------------------------------------------


 

and (c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that
Borrower will, and will cause each Loan Party to,  remit withholding taxes and
other payroll taxes to appropriate Governmental Authorities as and when claimed
to be due, notwithstanding the foregoing exceptions.

 

SECTION 5.05.  Maintenance of Properties.  The Borrower will, and will cause
each Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each Loan Party to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect the properties of the Borrower or any Loan
Party, to examine and make extracts from the Borrower’s or any Loan Party’s
books and records, to audit the Borrower and the Collateral, and to discuss the
affairs, finances and condition of the Loan Parties with the officers and
independent accountants of the Loan Parties, at such reasonable times and
intervals as the Administrative Agent may designate and at the Borrower’s sole
cost and expense, with respect to the Collateral, the Loan Parties and any Loan
Party’s books, records, assets, operations or business; provided that the
Administrative Agent may perform additional audits, at the Administrative
Agent’s discretion, and at the Borrower’s sole cost and expense, upon the
occurrence of a Default or Event of Default or based upon the Administrative
Agent’s reasonable determination that there has been a material adverse change
in the Borrower’s or any Loan Party’s business or condition (financial or
otherwise) or the Collateral.  The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries and the other Loan Parties to, (a) comply with all Requirements
of Law applicable to it or its property, including, without limitation, all
Environmental Laws and (b) all agreements and instruments to which the Borrower
or any other Loan Party is a party or by which its assets are bound, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08.  Use of Proceeds.  The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans only for working capital and
other general corporate purposes of the Borrower and its Subsidiaries.  The
Borrower will not, and will not permit any Subsidiary to, use, directly or
indirectly, any proceeds of the Loans for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  At
the request of the Administrative Agent, the Borrower will furnish a properly
completed Federal Reserve Board Form U-1.  The Borrower will, and will cause
each of its Subsidiaries, to use all issued Letters of Credit only to support
general corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 5.09.  Accuracy of Information.  The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrower

 

54

--------------------------------------------------------------------------------


 

on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to the Projections, the Borrower will cause the Projections
to be prepared in good faith based upon assumptions believed to be reasonable at
the time.

 

SECTION 5.10.  Insurance. The Borrower will, and will cause each Loan Party to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, but no less frequently than annually, information in
reasonable detail as to the insurance so maintained.

 

SECTION 5.11.  Other Agreements.  The Borrower will, and will cause each of its
Subsidiaries and the other Loan Parties to comply with all terms and conditions
of each License Agreement.

 

SECTION 5.12.  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

 

SECTION 5.13. Depository Banks.  The Borrower will, and will cause each of its
Subsidiaries and each other Loan Party to, maintain its primary banking
depository, disbursement and treasury management relationship (including,
without limitation, its relationship for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business) with the Administrative Agent or any Affiliate
of the Administrative Agent in each town, city or metropolitan area in each
state in which the Administrative Agent or any Affiliate of the Administrative
Agent has a banking presence; provided that this Section 5.13 shall not require
the Borrower to use a product or service of the Administrative Agent or any of
its Affiliates in the event the charge proposed by the Administrative Agent or
such Affiliate for such product or service is more than the Administrative
Agent’s published rate in the State of Colorado for such product or service.

 

SECTION 5.14.  Issuance of Additional Guarantees, Security Agreements, Pledge
Agreements and Other Security Documents; Further Assurances.

 

(a)  If (x) the Required Lenders consent to the acquisition, creation or
formation of a Subsidiary pursuant to Article VI, or (y) the Borrower
consummates an Acquisition pursuant to Section 6.04, then the Borrower shall
promptly after the acquisition, creation or formation thereof (and in any event
within 10 days), in order to further secure the Obligations: (i) cause such
Subsidiary to execute and deliver to the Administrative Agent (A) a guaranty,
(B) a pledge and security agreement (pursuant to which such Subsidiary grants a
first priority security interest in all of its assets, whether real, personal,
tangible or intangible property, and the proceeds thereof, to the Administrative
Agent for the ratable benefit of the Secured Parties) and (C) related
documentation, in each case in form and substance satisfactory to the
Administrative Agent, including documents of the types referred to in Section
4.01(b) and favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the guaranty and the pledge and security agreement referred to above), all in
form, content and scope satisfactory to the Administrative Agent, and (ii) cause
the direct

 

55

--------------------------------------------------------------------------------


 

parent entity of such Subsidiary (to the extent such parent entity has not
already done so) to pledge, in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, 100% of the Equity Interests of such Subsidiary,
or such lesser percentage as may be owned by such parent entity, pursuant to a
pledge agreement and related documentation in form and substance satisfactory to
the Administrative Agent, including documents of the types referred to in
Section 4.01(b) and favorable opinions of counsel to such parent entity (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the pledge agreement referred to above), all in form, content
and scope satisfactory to the Administrative Agent.

 

(b)  If the Borrower or any Subsidiary acquires any real property, other than
(x) leasehold interests and (y) real property subject to a Sale and Leaseback
Transaction permitted under Section 6.06, with a value greater than $500,000
after the date of execution of this Agreement, then the Borrower shall promptly
thereafter (and in any event within 10 days), deliver (or cause to be delivered
by such Subsidiary, as applicable), to further secure the Obligations, (i)
Mortgages, acknowledgments and other security documents or instruments in form
and substance satisfactory to the Administrative Agent, in each case for the
purpose of granting, confirming, protecting and perfecting Liens or security
interests in such real property and (ii) related documentation, in each case in
form and substance satisfactory to the Administrative Agent, including documents
of the types referred to in Section 4.01(b) and favorable opinions of counsel to
the Borrower or such Subsidiary (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the security documents
and instruments referred to above), all in form, content and scope satisfactory
to the Administrative Agent.

 

(c)  If the Borrower or any Subsidiary acquires any leasehold interest after the
date of execution of this Agreement to which Leasehold Mortgage and Leasehold
Acknowledgement requirements are applicable, then the Borrower shall promptly
thereafter (and in any event within 10 days), (x) notify the Administrative
Agent thereof, and (y) deliver (or cause to be delivered by such Subsidiary, as
applicable), to further secure the Obligations, such (i) Leasehold Mortgages,
Landlord Acknowledgements, acknowledgments and other security documents or
instruments in form and substance satisfactory to the Administrative Agent, in
each case for the purpose of granting, confirming, protecting and perfecting
Liens or security interests in such real property and (ii) related
documentation, in each case in form and substance satisfactory to the
Administrative Agent, including documents of the types referred to in Section
4.01(b) and favorable opinions of counsel to the Borrower or such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the security documents and instruments referred to above),
in each case as reasonably requested by the Administrative Agent, all in form,
content and scope satisfactory to the Administrative Agent; provided that no
Event of Default shall occur with respect to this Section 5.14(c) so long as,
with respect to any Landlord Acknowledgement or Leasehold Mortgage for which no
Loan Party nor any Subsidiary or Affiliate thereof is the grantee of a leasehold
interest or is signing such document as an owner or lessor with respect to such
leasehold interest, the Borrower is using commercially reasonable efforts to
obtain such Landlord Acknowledgement and Leasehold Mortgage.

 

(d)  Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary and each other Loan Party to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents.

 

56

--------------------------------------------------------------------------------


 

(e)  (i) Upon request of the Administrative Agent, the Borrower shall deliver,
or caused to be delivered to the Administrative Agent, a control agreement for
any bank at which the Borrower or any Loan Party maintains a deposit account,
each appropriately completed, duly executed by the Borrower and the
Administrative Agent and acknowledged by the depository bank at which such
account is maintained, and (ii) upon commencing storage of inventory in an
amount greater than the Inventory Threshold at any warehouse not owned by the
Borrower or any Subsidiary, the Borrower will use commercially reasonable
efforts to obtain an acknowledgement and waiver of Liens from the owner thereof
for each such warehouse.

 

SECTION 5.15.  Intellectual Property.  The Borrower shall, and shall cause each
Loan Party to, take all action as requested by the Administrative Agent to
protect and preserve its rights in all Intellectual Property Rights (as defined
in the applicable Security Agreement) material to its business, including,
without limitation, promptly notifying the Administrative Agent of obtaining
federal registration of any Intellectual Property Rights or of any abandonment
or final rejection of any federal registration application.  The Borrower shall
provide prompt written notice to the Administrative Agent if Borrower or any
other Loan Party acquires any Intellectual Property Right that is material to
the business of such Person.

 

SECTION 5.16.  Designated Persons.

 

(a)  The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of the Loans and the Letters of Credit,
or lend, contribute or otherwise make available such proceeds or Letters of
Credit to any subsidiary, joint venture partner or other person or entity (i) to
fund any activities or business of or with any Designated Person, or in any
country or territory, that at the time of such funding is the subject of any
sanctions under any Sanctions Laws and Regulations, or (ii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by the
Borrower or any other Loan Party.

 

(b)           The Borrower shall not, and shall not permit any of its
Subsidiaries to, allow any of the funds or assets of the Borrower or any other
Loan Party that are used to pay any amount due pursuant to the Loans and the
Letters of Credit to constitute funds obtained from transactions with or
relating to Designated Persons or countries which are the subject of sanctions
under any Sanctions Laws and Regulations.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated, in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Loan Party to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)  the Obligations;

 

(b)  Indebtedness existing on the date hereof and set forth in Schedule 6.01;

 

57

--------------------------------------------------------------------------------


 

(c)  Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries permitted by this clause (c) shall not exceed
$500,000 at any time outstanding;

 

(d)  Indebtedness arising under Swap Agreements permitted under Section 6.07;

 

(e)  Indebtedness of (i) the Borrower owing to any Subsidiary, provided that any
Subsidiary that has not granted a security interest to the Administrative Agent,
for the ratable benefit of the Secured Parties, to secure the Obligations, shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance satisfactory to the Administrative Agent, and (ii) any
Subsidiary Guarantor owing to the Borrower;

 

(f)  additional Indebtedness of the Borrower in an aggregate principal amount
outstanding at any time not exceeding $500,000; and

 

(g)  Capital Lease Obligations with respect to leases of real property.

 

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Loan Party
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Liens created pursuant to any Loan Document;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests and Liens
secure Indebtedness permitted by clause (c) of Section 6.01, (ii) such security
interests and Liens and the Indebtedness secured thereby are incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests and Liens shall not apply to any other property
or assets of the Borrower or any Subsidiary;

 

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other

 

58

--------------------------------------------------------------------------------


 

property or assets of any Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be; and

 

(f) Liens created under Leases on equipment and fixtures on the leased premises,
provided that such Liens are subordinated to the Liens created by the Collateral
Documents.

 

SECTION 6.03.  Fundamental Changes.  The Borrower will not, and will not permit
any Loan Party to:

 

(a)  merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation and (ii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

 

(b)  engage to any material extent in any business other than businesses of the
type conducted by such Loan Party on the date hereof and businesses reasonably
related thereto.

 

(c)  change its fiscal year or any fiscal quarter.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any Loan Party to, form any subsidiary
after the Effective Date, or purchase, hold or acquire (including pursuant to
any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), or make any Acquisition, except:

 

(a) Permitted Investments;

 

(b) (i) investments by the Borrower or any Subsidiary in the capital stock of
any Guarantor, (ii) investments by Parent in the capital stock of Borrower
existing on the date hereof, and (iii) intercompany loans and advances by and
between the Borrower and its Subsidiaries that are permitted in accordance with
Section 6.01(e);

 

(c)  loans or advances of salary made by the Borrower or any other Loan Party to
any officer or employee of the Borrower or such Subsidiary on an arm’s-length
basis in the ordinary course of business;

 

(d) travel and entertainment advances and other loans to officers and employees
for customary business purposes in connection with their employment by the
Borrower or any other Loan Party;

 

59

--------------------------------------------------------------------------------


 

(e)  investments of the Borrower and all Subsidiaries (other than those
described under any other clause of this Section 6.04) in an amount not to
exceed $250,000 in the aggregate at any one time outstanding in Persons that are
not Affiliates of any Loan Party;

 

(f)  Acquisitions by the Borrower, provided that (i) no Default or Event of
Default shall have then occurred and be continuing or would result therefrom,
(ii) such Acquisition is initiated and completed on a “friendly” basis, (iii) as
of the date of consummation of such Acquisition, the aggregate Trailing Revenue
of (A) the Person(s) or assets to be acquired by the Borrower in connection with
such Acquisition and (B) any Person(s) or assets acquired by the Borrower in
connection with any other Acquisitions occurring within 12 months of such date,
shall not exceed twenty-five percent (25%) of the Trailing Revenue for the
Borrower immediately prior to such Acquisition, (iv) in any rolling 12 month
period, the purchase price for all such Acquisitions, including the contemplated
Acquisition, shall not exceed, in the aggregate, $20,000,000, (v) after giving
pro forma effect to such Acquisition, the sum of Borrower’s (A) cash, (B) cash
equivalents and (C) the aggregate undrawn amount of the Commitments shall be not
less than $10,000,000, and (vi) at least five Business Days prior to the
consummation of each Acquisition, the Borrower shall have delivered a
certificate of an Authorized Representative certifying compliance with the
foregoing conditions (and attaching reasonably detailed calculations);

 

(g)  extensions of trade credit in the ordinary course of business;

 

(h)  any notes, securities or other instruments received as part of the
settlement of litigation or in satisfaction of extensions of credit to any
Person otherwise permitted hereunder pursuant to the reorganization, bankruptcy
or liquidation of such Person;

 

(i)  investments set forth on Schedule 6.04 to the Existing Credit Agreement;
and

 

(j)  investments in the form of Swap Agreements permitted by Section 6.07.

 

SECTION 6.05.  Asset Sales.  The Borrower will not, and will not permit any Loan
Party to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

 

(a)  sales, transfers and dispositions of (i) inventory or other assets in the
ordinary course of business and (ii) used, obsolete, damaged, worn out or
surplus equipment, or equipment no longer used or useful in the business of any
Loan Party, disposed of in the ordinary course of business;

 

(b)  so long as no Default shall have occurred and be continuing, sales,
transfers, leases and dispositions of assets to the Borrower or any Subsidiary,
provided that any such sales, transfers, leases, or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;

 

(c)  licenses, leases and subleases granted to other Persons in the ordinary
course of business and not interfering with the businesses of the Borrower or
any Subsidiary in any material respect;

 

(d)  sales, transfers and dispositions of Permitted Investments;

 

60

--------------------------------------------------------------------------------


 

(e)  Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

 

(g)  subleases of real or personal property on commercially reasonable terms to
the extent that the Borrower determines that such property is no longer
necessary in the conduct of the business of the Borrower and its Subsidiaries.

 

SECTION 6.06.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), unless in connection with such
proposed Sale and Leaseback Transaction, (a) (i) an Authorized Representative of
the Borrower shall have certified that as of the closing date of such Sale and
Leaseback Transaction, (A) all representations and warranties made in this
Agreement shall be true, complete and correct in all material respects as of
such closing date as if made on such closing date and (B) no Default or Event of
Default shall have occurred and be continuing under any of the Loan Documents or
will occur as a result of such Sale and Leaseback Transaction, (b) the Borrower
shall have paid, or caused to be paid, all reasonable expenses incurred by the
Administrative Agent and invoiced to the Borrower prior to the closing date of
such Sale and Leaseback Transaction in connection therewith, including, without
limitation, the reasonable fees and disbursements of the Administrative Agent’s
attorneys and their staff, (c) such Sale and Leaseback Transaction shall close
in accordance with the terms and conditions set forth in the material documents
evidencing such Sale and Leaseback Transaction, (d) the Borrower or the
applicable Subsidiary shall consummate the Sale and Leaseback Transaction
substantially simultaneously with the consummation of the purchase by such
Person of the property subject to the Sale and Leaseback Transaction, and (e)
such sale is made by the Borrower or any Subsidiary for cash consideration in an
amount not less than the fair value of such property.

 

SECTION 6.07.  Swap Agreements.  The Borrower will not, and will not permit any
Loan Party to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any of its Subsidiaries
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
of its Subsidiaries, in each case so long as any such Swap Agreement is either
(i) unsecured or (ii) entered into with a Lender or an Affiliate of a Lender.

 

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.  The
Borrower will not, and will not permit any Loan Party to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (a) the Borrower and
Parent may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, (b) so long as no Default or
Event of Default exists or would arise as a result thereof, subject to Section
6.12(b), Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests, (c) the Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries; provided, that,
with respect to each of clauses (a) – (c) above, such Person and the Persons
holding its Equity Interests are in compliance with Section 7-80-606 of the
Colorado Revised

 

61

--------------------------------------------------------------------------------


 

Statutes, and (d) so long as no Default or Event of Default exists or would
arise as a result thereof, the Borrower may pay cash dividends to the Parent in
an amount sufficient to allow the Parent to pay (i) reasonable audit and other
accounting expenses incurred in the ordinary course of business, (ii) Taxes due
and payable by the Parent to any taxing authority and reasonable expenses
incurred in connection with preparation of related Tax returns and filings,
(iii) reasonable and necessary expenses (including professional fees and
expenses) incurred by the Parent in connection with (A) registration, public
offerings and exchange listing of equity securities and maintenance of the same,
(B) compliance with reporting obligations under, or in connection with
compliance with, federal or state securities laws, and (C) indemnification and
reimbursement of directors, officers and employees in respect of liabilities
relating to their serving in any such capacity, or obligations in respect of
director and officer insurance (including premiums therefor), and (iv) other
reasonable expenses incurred by Parent in the ordinary course of business
(subject to Section 6(h) of the Parent Guaranty).

 

SECTION 6.09.  Transactions with Affiliates. The Borrower will not, and will not
permit any Loan Party to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to the Borrower or
such Loan Party than could be obtained on an arm’s-length basis from unrelated
third parties or otherwise permitted under the Loan Documents, (b) transactions
between or among the Borrower and its wholly-owned Subsidiaries not involving
any other Affiliate and otherwise permitted under the Loan Documents, (c) any
Restricted Payment permitted by Section 6.08, (d) payments of reasonable and
customary directors’ fees and indemnities of directors, officers and employees
and (e) loans or advances to officers or employees of the Borrower or any other
Loan Party to pay business related travel expenses or reasonable relocation
costs of such officers or employees or for other customary business purposes in
connection with their employment by the Borrower or any of its Subsidiaries.

 

SECTION 6.10.  Restrictive Agreements.  The Borrower will not, and will not
permit any Loan Party to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Loan Party to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

SECTION 6.11. Amendment of Material Documents.  The Borrower will not, and will
not suffer or permit any Loan Party to, amend or otherwise modify the articles
of incorporation, bylaws or other organizational documents of the Borrower or
any Loan Party in a manner adverse to the Administrative Agent or the Lenders.

 

62

--------------------------------------------------------------------------------


 

SECTION 6.12. Financial Covenants.

 

(a)           Consolidated Leverage Ratio shall be less than or equal to 4.25 to
1.00.

 

(b)           Consolidated Fixed Charge Coverage Ratio shall be greater than or
equal to 1.20 to 1.00 for the previous four fiscal quarters ending on or
immediately prior to such date of measurement.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of ten days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d) the Borrower or any Guarantor shall fail to observe or perform, or shall
fail to cause to be observed or performed, any covenant, condition or agreement
contained in (i) Sections 5.02, 5.03 (with respect to the Borrower’s or any
Guarantor’s existence), 5.08, 5.09, 5.14 or 5.16 or in Article VI, (ii) the
provisions of Section 6 of each of (A) the VC Two Guaranty, (B) the Natural
Systems Guaranty, and (C) the Parent Guaranty that, in each case, incorporate by
reference any of the provisions in clause (i), (iii) any of (A) the Borrower
Pledge and Security Agreement, (B) the VC Two Pledge and Security Agreement, (C)
the Natural Systems Pledge and Security Agreement, and (D) the Parent Pledge and
Security Agreement, in each case other than Sections 6(d), (e), (i), (k) and (l)
of any thereof, which failure continues beyond any period of grace provided in
such Loan Document, or (iv) the VC Two Trademark Security Agreement (other than
Sections 6(f), (h) and (k) thereof), which failure continues beyond any period
of grace provided in the VC Two Trademark Security Agreement;

 

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d)), and such failure shall
continue unremedied for a period of 15 days after the earlier to occur of (i)
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender) or (ii) an Authorized Representative of
the Borrower becomes aware of any such failure;

 

63

--------------------------------------------------------------------------------


 

(f)  the Borrower or any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or of its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability, or publicly declare its intention not to, or
fail generally, to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount (to
the extent not paid or covered by insurance) in excess of $100,000 shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or any Subsidiary of any Loan Party to enforce any such
judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) a Change in Control shall occur;

 

64

--------------------------------------------------------------------------------


 

(n)  the occurrence of any “default” or “event of default,” as defined in any
Lease, or the material breach of any of the terms of provisions of any Lease by
any Loan Party, which default, event of default or material breach (i) continues
beyond any period of grace therein provided and relates to payments of rent due
under such Lease, (ii) has resulted in the landlord under such Lease delivering
a notice of termination of such Lease to the relevant Loan Party or (iii) could
reasonably be expected to result in a Material Adverse Effect;

 

(o)  the occurrence of any “default” or “event of default”, or the material
breach of any of the terms of provisions of any License Agreement, which
default, event of default or material breach (i) continues beyond any period of
grace therein provided, or (ii) could reasonably be expected to result in a
Material Adverse Effect;

 

(p)  [Subsection Intentionally Omitted];

 

(q)  any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person (excluding each Secured
Party) contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party or any other Person (excluding each Secured
Party) denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document; or

 

(r)  any event or circumstance shall exist or occur that has had a Material
Adverse Effect;

 

then, and in every such event (other than an event with respect to any Loan
Party or any Subsidiary described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, with the consent of, and shall, at the request of, the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
become due and payable immediately, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; and in case of any event with respect to any Loan Party or any
Subsidiary described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, increase the rate
of interest applicable to the Loans and other Obligations as set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Bank), and the Loan Parties shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

 

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement,

 

66

--------------------------------------------------------------------------------


 

instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 8.05.  Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a commercial bank or an Affiliate of any such commercial bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor, unless otherwise agreed by the Borrower and such successor. 
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any

 

67

--------------------------------------------------------------------------------


 

such security interest), and (b) the Required Lenders shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

SECTION 8.07. Non-Reliance.

 

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

SECTION 8.08. Other Provisions.  Without limiting the Obligations of the
Borrower hereunder, each Lender agrees to indemnify the Administrative Agent,
ratably in accordance with its

 

68

--------------------------------------------------------------------------------


 

Applicable Percentage, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent they arise from
the Administrative Agent’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction).  The Administrative Agent
shall be fully justified in refusing to take or in continuing to take any action
hereunder unless it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The obligations of each
Lender under this Article VIII shall survive the payment and performance of the
Obligations, the termination of this Agreement and any Lender ceasing to be a
party to this Agreement (with respect to events which occurred prior to the time
such Lender ceased to be a Lender hereunder).

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic communication (including
e-mail and internet or intranet websites), as follows:

 

(i)             if to Borrower at:

 

Vitamin Cottage Natural Food Markets, Inc.

12612 West Alameda Parkway

Lakewood, Colorado  80228

Attention:  Kemper Isely

Fax No: (303) 986-1891

Email: kemper@vitamincottage.com

 

with copies to (which shall not constitute notice):

 

Vitamin Cottage Natural Food Markets, Inc.

12612 West Alameda Parkway

Lakewood, Colorado  80228

Attention:  General Counsel

Fax No: (303) 986-1891

Email: legal@vitamincottage.com

 

and

 

Vitamin Cottage Natural Food Markets, Inc.

12612 West Alameda Parkway

 

69

--------------------------------------------------------------------------------


 

Lakewood, Colorado  80228

Attention:  Mario Pasquale

Fax No: (303) 986-1891

Email: mpasquale@vitamincottage.com

 

(ii) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
N.A. at:

 

JPMorgan Chase Bank, N.A.

1125 17th Street, 3rd Floor

Denver, Colorado 80202

Attention: Nancy Broome, Senior Vice President

Fax No: (303) 244-3351

Email: nancy.x.broome@chase.com

 

with a copy to (which shall not constitute notice):

 

JPMorgan Chase Bank, N.A.

1125 17th Street, 3rd Floor

Denver, Colorado 80202

Attention: Keith Budoff, Underwriter

Fax No: (303) 244-3105

Email: keith.a.budoff@chase.com

 

(iii) if to any other Lender, to it at its address or fax number set forth in
its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, or (iii) delivered through electronic
communication to the extent provided in paragraph (b) below shall be effective
as provided in such paragraph.

 

(b)  Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communications (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Sections 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrower (on behalf
of the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise proscribes, all such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

70

--------------------------------------------------------------------------------


 

(c)  Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

 

SECTION 9.02.  Waivers; Amendments.

 

(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (ii) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) affected thereby, (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) affected thereby, (D) change Section 2.18(b) or (d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender (including any such Lender that is a Defaulting
Lender), (E) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (F) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (G) release any
Guarantor from its Guarantee of the Obligations (except as otherwise permitted
herein or in the other Loan Documents) without the written consent of each
Lender (other than any Defaulting Lender), or (H) except as provided in clause
(c) of this Section or in any Collateral Document, release all or substantially
all of the Collateral without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, or the Issuing Bank, as the case may be (it being understood that any
change to Section 2.20 shall require the consent of the Administrative Agent and
the

 

71

--------------------------------------------------------------------------------


 

Issuing Bank).  The Administrative Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.

 

(c)           The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the all Commitments, payment and satisfaction in
full in cash of all Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Guarantor from its Guarantee
of the Obligations, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders.  Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)  The Borrower shall pay all (i) reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers of the provisions of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).

 

(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising

 

72

--------------------------------------------------------------------------------


 

out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) the failure of the Borrower to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrower for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c)  To the extent that any Loan Party fails to pay any amount required to be
paid by them to the Administrative Agent (or any sub-agent thereof) or the
Issuing Bank (or any Related Party of any of the foregoing) under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank (or any Related Party of any of the
foregoing), as the case may be, such Lender’s Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Borrower’s failure
to pay any such amount shall not relieve the Borrower of any default in the
payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent or the Issuing Bank in
its capacity as such.

 

(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each

 

73

--------------------------------------------------------------------------------


 

Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B) the Administrative Agent; and

 

(C) the Issuing Bank.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

74

--------------------------------------------------------------------------------


 

(F) without prior written consent of the Administrative Agent, no Lender may
make any assignment hereunder which does not assign and delegate an equal pro
rata interest in such Lender’s Loans, Commitments and all other rights, duties
and obligations of such Lender under this Agreement and the other Loan
Documents.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person or (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; or (c) the Borrower or any of the Borrower’s
Subsidiaries or other Affiliates.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this

 

75

--------------------------------------------------------------------------------


 

Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)  Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged; (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under 2.17(f)
and (g) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender and the information and
documentation required under 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and to provide the documentation required by Section 2.17(f); and (B)
shall not be entitled to receive any greater payment under Section 2.15 or 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the

 

76

--------------------------------------------------------------------------------


 

contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by fax, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or

 

77

--------------------------------------------------------------------------------


 

Affiliate to or for the credit or the account of Borrower or any Loan Party
against any of and all the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured.  The applicable Lender shall
notify the Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS
CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF COLORADO,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

(b)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF (i) ANY UNITED STATES FEDERAL OR COLORADO STATE
COURT SITTING IN DENVER, COLORADO AND (ii) THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.

 

(c)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN ANY SUIT, ACTION OR PROCEEDING IN ANY OF THE ABOVE-MENTIONED COURTS BY THE
MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF COLORADO, AT ITS ADDRESS SPECIFIED IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

78

--------------------------------------------------------------------------------


 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, nor be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) to holders of Equity Interests in the Borrower, (i) any Person providing a
Guarantee of all or any portion of the Obligations, or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.

 

79

--------------------------------------------------------------------------------


 

Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.15.  Disclosure.  Borrower, each Lender and the Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with, any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.17.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those

 

80

--------------------------------------------------------------------------------


 

obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.19 Amendment and Restatement.  The parties each agree that effective
as of the Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto:

 

(a)           the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety in the form of this Agreement;

 

(b)           this Agreement and the promissory notes delivered in connection
herewith are given in replacement, renewal and extension of, but not
extinguishing the indebtedness evidenced by, the Existing Credit Agreement and
the promissory notes and other documents delivered in connection therewith, and
shall not be novations thereof; and

 

(c)           all liabilities and obligations outstanding under the Existing
Credit Agreement and the promissory notes and other documents delivered
thereunder shall, to the extent not paid on the date of this Agreement, be
extended and renewed so as to continue and shall be Obligations outstanding
hereunder.

 

[Signature Page Follows]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC., a Colorado corporation

 

 

 

 

By:

/s/ Kemper Isely

 

Name:

Kemper Isely

 

Title:

Co-President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent and Issuing
Bank

 

 

 

 

By:

/s/ Nancy J. Broome

 

Name:

Nancy J. Broome

 

Title:

Senior Vice President

 

82

--------------------------------------------------------------------------------